Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 
Subsequently, afterward completes a comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application (please see attached PTO-892 form for cited references), individually, or in any hypothetical combination, and for at least the Applicant’s arguments & remarks filed on 6/23/21.  
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-11, 13-15 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Blanckenstein, Johannes, Jirka Klaue, and Holger Karl. "A survey of low-power transceivers and their applications." IEEE Circuits and Systems Magazine 15.3 (2015): 6-17- provides In wireless sensor networks (WSNs) energy efficiency and communication reliability are often conflicting requirements. Additionally, some application areas such as industrial automation or infrastructure monitoring impose strict latency bounds. Low-power receivers (<; 1 mW power consumption) together with adapted MAC protocols have the potential to meet these diverse requirements. We present an overview of state-of-the-art low-power receivers and relate their characteristics to requirements for different application areas. We compare low-power receivers to duty-cycled transceivers and present applications depending on them. For this, we use power consumption, sensitivity, and data rate as key performance figures for low-power receivers. Based on the characteristics of the applications we derive guidelines for using low-power receivers instead of duty-cycled transceivers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAD RAMPURIA/
Primary Examiner
Art Unit 2413